DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Response to Amendment
The amendment received on 02/01/2021 has been entered and made of record. 
Claims 1-4 and 6-21 are now pending.

Response to Arguments/Remarks
Applicant's arguments filed on 02/01/2021 with respect to the independent claims have been considered but the amendment failed to place the application in condition for allowance. 

any determination of device parameter for the modeling in Baloch must be performed before the device is manufactured, and it is not performed after at least a part of the hearing device has been manufactured”. 
Examiner's response -- A hearing aid is an electroacoustic device for the amplification of sound. The internal electronics for processing audio signals is therefore a “part of the hearing device”. The internal electronics has to be manufactured beforehand so it can be imbedded into the housing/mold of the hearing aid, such as the CIC type of hearing aids. Therefore, the Examiner respectfully submits that Balock still reads on the amended feature “wherein the act of determining the device parameter of the hearing device based on the first and second anatomical landmarks, and the act of outputting the device parameter, are performed after at least a part of the hearing device has been manufactured”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:     
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 11-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baloch et al. (hereafter referred to as “Baloch”, US 2010/0094446).   

Regarding claim 1, Baloch discloses a method for determining a device parameter of a hearing device to be worn at a user (Fig. 1, pg. [0006]-[0007], [0029]), the method comprising: 
obtaining image data of one or more images, the image data including first image data of a first image of an outer human ear at a first angle (Fig. 1, step S11, pg. [0009] “The three-dimensional image of the inner surface of the ear may be acquired by digitally scanning a mold impression of the inner surface of the ear”); 
identifying, based on the first image data, a first anatomical landmark and a second anatomical landmark of the outer human ear using a processor (Fig. 1, step S16, and pg. [0048]); 
determining the device parameter of the hearing device based on the first anatomical landmark and the second anatomical landmark (Fig. 1, step S17, Fig. 2, and pg. [0041] “a smart modeling framework”, pg. [0047], “optimal vent placement based on the automatically detected ridge area”); and 
outputting the device parameter (Fig. 1, step 19, output “Final Surface Design”), and 
wherein the act of determining the device parameter of the hearing device based on the first and second anatomical landmarks, and the act of outputting the device parameter, are performed after at least a part of the hearing device has been manufactured (pg. [0006], “A hearing aid is an electroacoustic device for the amplification of sound”. The internal electronics for processing audio signals is therefore a “part of the hearing device”. The internal electronics has to be manufactured beforehand so it can be imbedded into the housing/mold of the hearing aid, such as the completely in the canal (CIC) aids).
Baloch does not expressly disclose obtaining a hearing device model identifier, wherein the act of identifying the first anatomical landmark and the second anatomical landmark of the outer human ear is performed based on the hearing device model identifier.
However, as indicated In Baloch (pg. [0006]), there are different models of hearing aids such as ITC, MIC and CIC. Since the shape design of a hearing aid depends on the model chosen, it is quite obvious that a model will have to be identified first. Please refer to “Response to Arguments/Remarks” section above. Behind-The-Ear (BTE) hearing aid is another common type of hearing aid. Landmarks for determine parameters associated with the tube are required for fitting a BTE hearing aid (see e.g., REBER, Fig. 3, cited but not relied upon for the analysis of claim 1), but they are clearly not needed for a completely in the canal (CIC) type hearing aid (Baloch, pg. [0006]). In other words, the identification of anatomical landmarks are based on the chosen type of hearing device.
Given the fact that the internal electronics for processing audio signals is a “part of the hearing device”, and the internal electronics has to be manufactured beforehand so it can be imbedded into the housing/mold of the hearing aid (see for example Fig. 1 and pg. [0021] in US 2014/0056452. Cited but not relied upon), Baloch also teaches the limitation: 



Regarding claim 2, Baloch discloses the method in accordance with claim 1, further comprising applying a reference model of the outer human ear (pg. [0009]).

Regarding claim 3, Baloch discloses the method in accordance with claim 1, wherein the first anatomical landmark and the second anatomical landmark are recognizable anatomical features of the outer human ear (pg. [0048]).

Regarding claim 4, Baloch discloses the method in accordance with claim 1, wherein the first anatomical landmark comprises: Helix, Crus Antihelcis, Fossa Triangularis, Crus Helics, Antihelix, Cavum Concae, Tragus, Antitragus, Lobule, External acoustic meatus, External auditory meatus, intertragic Notch, or Cymba Concae (pg. [0048]).

Regarding claim 9, Baloch discloses the method in accordance with claim 1, wherein the device parameter indicates or comprises a mechanical shape of the hearing device, a physical feature of the hearing device, a functional feature of the hearing device, or any combination of the foregoing (Fig. 1, step 19, output “Final Surface Design”).

Regarding claim 11, Baloch discloses the method in accordance with claim 1, wherein the act of identifying the first anatomical landmark and the second anatomical landmark of the outer human ear is performed utilizing an image recognition algorithm (Fig. 1, step S16, pg. [0037] “automatically segmenting the anatomical surface to identify one or more pertinent anatomical features”).

Regarding claim 12, Baloch discloses the method in accordance with claim 1, wherein the act of identifying the first anatomical landmark and the second anatomical landmark of the outer human ear is performed based on user input through an interface (pg. [0046]).

Regarding claim 13, Baloch discloses the method in accordance with claim 1, wherein the device parameter is a position of an earpiece (pg. [0047], optimal positioning of the vent).

Regarding claim 16, Baloch discloses the method in accordance with claim 1, further comprising identifying a third anatomical landmark in the image data, wherein the device parameter of the hearing device is determined based also on the third anatomical landmark (pg. [0052], “The shell bottom may be defined in terms of three point features, namely helix peak, crus-concha intersection, and tragus”).

Regarding claim 17, Baloch discloses the method in accordance with claim 1, further comprising transmitting the image data from a decentralized location to a central server (Fig. 5, pg. [0059]).

Regarding claim 18, Baloch discloses the method in accordance with claim 1, further comprising obtaining a model of an ear canal of the user (pg. [0009]).

Regarding claim 19, Baloch discloses the method in accordance with claim 1, further comprising obtaining second image data of a second image of the outer human ear from a second angle (pg. [0008]-[0009], acquiring a three-dimensional image of an anatomy requires taking images from different angles).

Regarding claim 20, Baloch discloses the method in accordance with claim 1, further comprising identifying a position of the first anatomical landmark and/or a position of the second anatomical landmark, in the first image (pg. [0044], “Feature information may then be used to uniquely determine the operation to be performed in terms of its localization on the surface”).

Claim 21 has been analyzed and is rejected for the same reasons as outlined in the rejection of claim 1 above.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baloch (US 2010/0094446), in view of Burgett et al. (hereafter referred to as “Burgett”, US2012/0242815, IDS).  

Regarding claims 6 and 7, Baloch discloses the method in accordance with claim 1, but fails to further disclose determining/applying a scale and/or a physical dimension of the outer human ear by obtaining at least one reference measurement and/or by calculation.
In the same field of endeavor, Burgett discloses determining a scale and/or a physical dimension of the outer human ear by obtaining at least one reference measurement and/or by calculation (pg. [0026]-[0029]. “the size of the ear is calibrated to a known object such as a ruler … or any fixed device to calibrate the image”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claims 6 and 7 from the teachings Baloch and Burgett.

Regarding claim 8, please refer to analysis of claims 6-7. Burgett discloses applying a grid in a scaled version to the first image data, wherein the grid represents a predefined length unit (pg. [0026]-[0029]. “the size of the ear is calibrated to a known object such as … a gauge block … or any fixed device to calibrate the image”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baloch (US 2010/0094446), in view of REBER et al. (hereafter referred to as “REBER”, US 2015/0264496, IDS).  

Regarding claim 10, please refer to analysis of claim 1. Baloch discloses a method for determining a device parameter of a hearing device to be worn at a user, the method comprising: obtaining image data of one or more images, the image data including first image data of a first image of an outer human ear at a first angle; identifying, based on the first image data, a first anatomical landmark and a second anatomical landmark of the outer human ear using a processor; determining the device parameter of the hearing device based on the first anatomical landmark and the second anatomical landmark; and outputting the device parameter; and wherein the act of determining the device parameter of the hearing device based on the first and second anatomical landmarks, and the act of outputting the device parameter, are performed after at least a part of the hearing device has been manufactured.
Baloch fails to further disclose wherein the device parameter is a length of a hearing device tube, and wherein the first anatomical landmark and/or the second anatomical landmark is associated with a curvature, and wherein the device parameter is based on the curvature.
In the same field of endeavor, REBER discloses that the device parameter is a length of a hearing device tube (pg. [0033], [0098]. “The shape and size of the dome as well as the length of the tube/thin tube may be designed to fit the anatomy of the ear of the user.”), and the length of the hearing device tube is based on a curvature (Fig. 3 and pg. [0095]-[0096]). 
Baloch teaches identifying pertinent anatomical landmarks to determine shape/parameters of the hearing aid (Fig. 1, step 16 and pg. [0048]). In the case of a BTE hearing aid (REBER, Fig. 3), the length and shape of the tube are important parameters of the BTE hearing aid. REBER states expressly that “the length of the tube/thin tube may be designed to fit the anatomy of the ear of the user”.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 10 from the teachings Baloch and REBER.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baloch (US 2010/0094446), in view of Baloch et al. (hereafter referred to as “Baloch_170”, US 2010/0103170, IDS) .

Regarding claims 14 and 15, Baloch discloses the method in accordance with claim 1, but fails to expressly disclose determining a distance between the first anatomical landmark and the second anatomical landmark by tracing a line from the first anatomical landmark to the second anatomical landmark. 
In the same field of endeavor, Baloch_170 discloses determining a distance between the first anatomical landmark and the second anatomical landmark by tracing a pg. [0069]-[0070], [0083]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claims 14 and 15 from the teachings Baloch and Baloch_170.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666